DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[74] should be amended to “slot 0 contains PPTx, slot 1 contains PPTj, slot 2 contains PPT k, and each slot, following slot 2, contains a PPT to slot N-1 that contains PPT[[x]]z”.  It is noted that in Fig. 6A, PPTz (and not PPTx) is in slot N-1.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description.  In particular, Fig. 6A references PPTz but the instant specification does not mention PPTz.  It is noted that should Applicant amend the instant specification as noted supra, this drawing objection would be withdrawn.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “each of the pairs includes logical block address see Fig. 6B, ¶[75]).
Claim 1 should be amended to “access a page pointer table in the L2P cache, [[for]] during performance of a write operation in the memory system”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 1 should be amended to add “wherein the coldness index identifies the page pointer table as having a hot status”.  This is so that hot (and not cold) page table pointer is loaded into L2P cache based on coldness index (see spec ¶[86-87]).  In view of this amendment, claim 8 should be canceled because it does not further limit claim 1.
Claim 16 is the method claim corresponding to system 1 and is objected on the same grounds as claim 1.

Claim 2 should be amended to “wherein the operations include defining a cold status of the coldness index using an association of a time interval with write operations see spec ¶[86]).  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claim 3 should be amended to “adjust a coldness index [[for]] of each page pointer table of the multiple page pointer tables of the L2P cache”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claim 4 should be amended to “the adjustment of the cold indexes is in response to the different page pointer table i) being one of the multiple page pointer tables of the L2P cache and ii) being accessed for a read operation or a write operation, without adjusting [[the]] cold index of the different page pointer table being accessed”.  This is so that it is different page table pointer table (and not adjustment of cold indexes in response to) that is being accessed for read/write without adjusting cold index of said different page pointer table (see spec ¶[86]).  In addition, L2P should refer to L2P cache (and not L2P changelog) (see spec ¶[86]).  Furthermore, there is no previous recitation of “cold index of different page pointer table”.

Claim 6 should be amended to “based on [[the]] coldness index[[es]] of each of the one or more page pointer tables of the first set” and “based on [[the]] coldness index[[es]] of each of the one or more page pointer tables of the second set”.  There is no previous recitation of coldness indexes of PPTs of first/second set.  In addition, this is so that there is one coldness index (instead of plural coldness indexes) for each page pointer table (see spec ¶[86]).

Claim 11 should be amended to “execute instructions stored on one or more components in the system, which the instructions, when executed by the processing device”.  This is to maintain consistency to previously recited “instructions”.
Claim 11 should be amended to “a logical to physical (L2P) cache with the L2P cache divided in slots [[for]] of page pointer tables”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 11 should be amended to “each page pointer table list containing one or more pairs of logical block addresses with physical addresses, each of the pairs includes [[the]] logical block address mapped to [[the]] physical address in the memory device”.  This is so that each pair has one LBA mapped to one PBA (see Fig. 7).  Also, “the logical block address” is not clear which one of plural logical block addresses it is referring to.  Similarly, “the physical block address” is not clear which one of plural physical block addresses it is referring to.

Claim 12 should be amended to “an arrival of a pair element [[for]] of the page pointer table list”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claim 17 should be amended to “with each page pointer table having one or more pairs of logical block addresses and [[a]] physical addresses”.  This is minor grammatical correction.

Claim 19 should be amended to “adjusting a coldness index [[for]] of each page pointer table of the multiple page pointer tables of the L2P cache i) when a page pointer table in the L2P changelog is accessed for a read operation or a write operation or ii) when a different page pointer table in the L2P cache is accessed for a read operation or a write operation, without adjusting the coldness index of the different page pointer table in the L2P cache”.  This is so that it is adjusting of coldness index (and not accessing of changelog) is when a different page pointer table is accessed (see spec ¶[86]).  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claim 20 should be amended to “in response to an element received for inclusion in a page pointer table list in the L2P changelog [[for]] of the specific page pointer table, wherein [[with]] the page pointer table list is filled with a maximum number of elements [[for]] of the specific page pointer table prior to receiving the element” and “freeing the page pointer table list, of [[for]] the specific page pointer table, from a pool of lists of [[the]] page pointer tables in the L2P changelog”.  This is so that i) page table pointer list has max number of elements prior to accepting an additional element (instead of unclear as to what is with said page pointer table list having max elements) (see Fig. 8, spec ¶[86]) and ii) page table pointer list (and not specific page pointer table) is freed from pool (see Fig. 8, spec ¶[86]).  In addition, there is no previous recitation of “page pointer tables in L2P changelog”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).

Claims, dependent upon independent claims 1, 11 or 16, are objected on the same grounds as said independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7 – 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin (US 20170344287) in view of Volvovski (US 20200097181).

Regarding claim 1, Tomlin teaches
A system comprising: 
[a processing device configured to execute instructions stored on one or more components in the system, which instructions, when executed by the processing device cause the] processing device to perform operations to: (Tomlin teaches storage device controller (processing device) comprising processor(s) executing disclosed functions (see ¶[25]).)
control access to a logical to physical (L2P) cache in a storage device (storage device = volatile memory + non-volatile memory) and to a L2P changelog in the storage device with the L2P cache being different from the L2P changelog, the L2P changelog arranged to contain pairs of logical block addresses with physical addresses, each logical block address of a pair mapped to the physical address of the pair in a memory system; and (Tomlin teaches updating (control access) i) logical-to-physical address translation map 302 (L2P cache) and ii) S-Journal (L2P changelog) (see ¶[35]) that defines physical-to-logical correspondences (see ¶[34]) wherein said physical-to-logical correspondences covers E-pages of flash memory (memory system) (see ¶[36]).  Tomlin also teaches that i) said logical-to-physical address translation map is stored in volatile memory (see ¶[32]), and ii) said S-Journal is stored in non-volatile memory (see ¶[34]).)
access a page pointer table in the L2P cache, for performance of a write operation in the memory system, to obtain a specific physical address mapped to a specified logical block address received from a host, the access based on the page pointer table loaded into the L2P cache from the L2P changelog [using a coldness index of the page pointer table to load the page pointer table] (Tomlin teaches whenever a L-page is written (write operation), updating logical-to-physical address translation map 302 (L2P cache) (see ¶[34]) by creating an entry (page pointer table) associating L-Page (specified logical block address) with E-page (specified physical address) (see ¶[33]), wherein said entry is reconstructed from said S-Journal (page pointer table loaded into the L2P cache from the L2P changelog) (see ¶[34]).  Tomlin also teaches that when a write command is received from host (that utilizes LBA (see ¶[25])), said L-Page is constructed from said LBA (see ¶[33]).)

As noted in claim 1, Tomlin teaches a base system that loads page pointer table from L2P changelog to L2P cache.  The claimed invention improves upon said base system by loading said page pointer table based on coldness index of said page pointer table (see also limitation below).
the access based on the page pointer table loaded into the L2P cache from the L2P changelog using a coldness index of the page pointer table to load the page pointer table

The claimed invention is an application of known technique from Volvovski – migrating data slice (page pointer table) out of cold memory region (L2P changelog) when access frequency (coldness index) indicates that said data slice no longer meets cold access frequency threshold and storing said data slice in hot memory region (L2P cache) when said access frequency meets hot access frequency threshold (see ¶[47]).
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of migrating page pointer table from L2P changelog to L2P cache when access frequency indicates that said page pointer table no longer meets cold access frequency threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

As noted in claim 1, Tomlin in view of Volvovski teach a base system with storage device controller (processing device) with processor(s) performing functions of claim 1.  The claimed invention improves upon said base system by having said functions performed by said processor(s) executing instructions in one or more components (see also limitation below).
a processing device configured to execute instructions stored on one or more components in the system, which instructions, when executed by the processing device cause the processing device to perform operations to

The claimed invention is an application of known technique from Volvovski – performing storage operations by processor (in processing system (processing device)) executing instructions in non-transitory computer readable storage medium (one or more components). 
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of performing functions of claim 1 by processor (of storage device controller (processing device)) executing instructions in non-transitory computer readable storage medium, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 16 is the method claim corresponding to system claim 1 and is rejected on the same grounds as claim 1.

Regarding claim 2, Tomlin in view of Volvovski teach the system of claim 1 where Volvovski also teaches
wherein the operations include an association of a time interval with write operations to define a cold status for the coldness index (Volvoski teaches that access frequency (coldness index) indicating that a data slice no longer meets cold access frequency threshold (see ¶[47]).  Volvovski also teaches that said access frequency is number of times said data slice is accessed within a predetermined time frame (time interval) (see ¶[42]), wherein access to said data slice includes writing said data slice (see ¶[40]).)

Regarding claim 7, Tomlin in view of Volvovski teach the system of claim 1 where Tomlin also teaches
wherein the processing device is operable to use both the L2P cache and the L2P changelog in write and read operations in the memory system (Tomlin teaches both logical-to-physical translation map 302 (L2P cache) and S-Journal (L2P changelog) are updated when new writes (write operations) occur (see ¶[35]).  Tomlin also teaches i) read command (read operation) indexes said logical-to-physical translation map 302 (see ¶[33]), and ii) reading (read operation) information from said S-Journal during rebuild of said logical-to-physical translation map 302 (see ¶[34]).)

Regarding claim 8, Tomlin in view of Volvovski teach the system of claim 1.
As noted in claim 1, Tomlin teaches a base system that loads page pointer table from L2P changelog to L2P cache using coldness index of said page table pointer (see claim 1 “the access based on the page pointer table loaded into the L2P cache from the L2P changelog using a coldness index of the page pointer table to load the page pointer table”).  The claimed invention improves upon said base system by loading said page pointer table based on said coldness index indicating said page pointer table as hot (see also limitation below).
wherein the page pointer table is loaded into the L2P cache from the L2P changelog in response to a determination that the coldness index identifies the page pointer table as having a hot status

The claimed invention is an application of known technique from Volvovski – migrating data slice (page pointer table) out of cold memory region (L2P changelog) when access frequency (coldness index) indicates that said data slice no longer meets cold access frequency threshold and storing said data slice in hot memory region (L2P cache) when said access frequency meets hot access frequency threshold (hot status) (see ¶[47]).
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Volvovski’s known technique would have yielded i) predictable result of migrating page pointer table from L2P changelog to L2P cache when access frequency indicates that said page pointer table no longer meets cold access frequency threshold, and said access frequency indicated that said page pointer table meets hot access frequency threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin in view of Volvovski, and further in view of Li (US 20180300240).

Regarding claim 6, Tomlin in view of Volvovski teach the system of claim 1 where Tomlin in view of Volvovski already teach
wherein, with [the L2P cache configured with a first set of page pointer tables and] the L2P changelog configured with a second set of page pointer tables, the processing device is operable to:
transfer one or more page pointer tables of the second set to the L2P cache from the L2P changelog based on the coldness indexes of the one or more page pointer tables of the second set (claim objection:  This limitation should read “based on coldness index of each the one or more page pointer tables) (This limitation is same as “based on the page pointer table loaded into the L2P cache from the L2P changelog using coldness index of the page pointer table to load the page pointer table” (limitation A) recited in claim 1 where “page pointer table” is “second set of page pointer tables” of 1.  As such Tomlin in view of Volvovski relied upon to teach limitation A would read upon same limitation in claim 6.)

Tomlin also teaches
wherein, with the L2P cache (L2P cache = logical-to-physical translation map 302) configured with a first set of page pointer tables (Tomlin teaches logical-to-physical translation map 302 with entries mapping L-pages to E-pages (first set of page pointer tables).)

As noted in claim 6, Tomlin in view of Volvovski teaches L2P cache with first set of page pointer tables but do not appear to explicitly teach transferring one or more of said first set of page pointer tables in the following manner.
transfer one or more page pointer tables of the first set to a non-volatile memory based on the coldness indexes of the one or more page pointer tables of the first set

However, Li teaches
transfer [one or more page pointer tables of the first set] data to a non-volatile memory based on the coldness indexes of the [one or more page pointer tables of the first set] data (claim objection:  this limitation should be “based on coldness index of each of the one or more page pointer tables of the first set”) (Li teaches flushing data from a cold page in main cache to secondary cache where access frequency (coldness index) of said cold page being lower than a predetermined threshold (see ¶[54]).  Li also teaches that said secondary cache is established using spare drive of SSD (non-volatile memory) (see ¶[44]).)
In view of Li, Tomlin as modified is modified such that page pointer table (of first set) is flushed to secondary cache that is established using spare SSD, wherein said page pointer table is cold based on access frequency of said page pointer table being lower than a predetermined threshold.

Tomlin, Volvovski and Li are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Tomlin as modified in the manner described supra because it would enable use of expensive spare SSD that are not normally used (Li, ¶[5])

Allowable Subject Matter
Claims 3 – 5, 9 – 10 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 recites the following limitations that are not taught by prior art of record.
wherein, with the L2P cache configured with multiple page pointer tables, the processing device is operable to adjust a coldness index for each page pointer table of the multiple page pointer tables of the L2P cache when a different page pointer table is accessed
As noted in claim 1, Tomlin in view of Volvovski teach loading page pointer table using coldness index of said page pointer table.  However, Tomlin in view of Volvovski do not appear to explicitly teach adjusting multiple coldness indexes (of respective page pointer table) when a different page pointer table is accessed.  Therefore, claim 3 is allowable over prior art of record.
Claims 4 – 5, dependent upon claim 3, are considered allowable over prior art for the same reasons as claim 3.

Claim 9 recites the following limitations that are not taught by prior art of record.
wherein the processing device is operable to adjust a hit rate on the L2P cache with respect write and read operations by configuring the L2P cache with most frequently accessed page pointer tables based on latest accesses by the host
As noted in claim 1, Tomlin in view of Volvovski teach controlling access to L2P cache but do not appear to explicitly teach adjusting said L2P cache in the manner recited in claim 9.  Therefore, claim 9 is considered allowable over prior art.

Claim 10 recites the following limitations that are not taught by prior art of record.
wherein the storage device is a volatile memory device
As noted in claim 1, Tomlin in view of Volvovski teach storage device with L2P cache and L2P changelog but do not appear to explicitly teach said storage device is volatile memory.  It is noted that Tomlin teaches storing S-Journal (L2P changelog) in non-volatile memory so that said logical-to-physical translation map can be restored upon power loss to volatile memory (see Tomlin ¶[34]).  Therefore, it would not be obvious to modify Tomlin such that said S-Journal is stored in volatile memory because said logical-to-physical translation map would not be able to be restored.  Therefore, claim 10 is considered allowable over prior art.

Claim 11 recites, at least, transferring page pointer table, from L2P changelog to L2P cache based on hot status of page table pointer list (with pairs of LBAs mapped to PAs) associated with said page pointer table.  This subject matter is reflected in the following limitations of claim 11.
and a L2P changelog with the L2P changelog being different from the L2P cache and with the L2P changelog having entries arranged as page pointer table lists, each page pointer table list containing one or more pairs of logical block addresses with physical addresses, the logical block address mapped to the physical address in the memory device
manage L2P mapping by transferring a selected page point table out of the L2P cache based on a cold status of the selected page point table and transferring an identified page point table in the L2P changelog to the L2P cache based on a hot status of a page pointer table list associated with the identified page point table
As noted in claim 1, Tomlin in view of Volvovski teach loading page pointer table, from L2P changelog to L2P cache, based on coldness index of said page pointer table.  However, Tomlin in view of Volvovski do not appear to explicitly teach organizing said L2P changelog into page pointer table lists where a page pointer table is loaded, from said L2P changelog to said L2P cache, based on hot status of page pointer table list of said page pointer table.  Therefore, claim 11 is allowable over prior art.
Claims 12 – 15, dependent upon claim 11, is considered allowable over prior art for the same reason as claim 11.

Claim 17 recites the following limitations that are not taught by prior art of record.
wherein the method includes arranging the L2P changelog as a clustering of page pointer tables, with each page pointer table having one or more pairs of logical block addresses and a physical addresses
As noted in claim 16, Tomlin in view of Volvovski teach L2P changelog comprising pairs of logical block addresses mapped to physical block addresses.  However, Tomlin in view of Volvovski do not appear to explicitly teach clustering said pairs in the manner described in claim 17.  Therefore, claim 17 is allowable over prior art.

Claim 18 recites the following limitations that are not taught by prior art of record.
wherein the method includes a processing device operating to select access to the L2P cache or the L2P changelog in write and read operations, with respect to a host, to adjust a hit rate on the L2P cache
As noted in claim 16, Tomlin in view of Volvovski teach controlling access to both L2P cache and L2P changelog but do not appear to explicitly teach controlling said L2P cache and said L2P changelog in the manner recited in claim 18.  Therefore, claim 16 is allowable over prior art.

Claim 19 recites the following limitations that are not taught by prior art of record.
wherein the method includes, with the L2P cache configured with multiple page pointer tables, adjusting a coldness index for each page pointer table of the multiple page pointer tables of the L2P cache when a page pointer table in the L2P changelog is accessed for a read operation or a write operation or when a different page pointer table in the L2P cache is accessed for a read operation or a write operation, without adjusting the coldness index of the different page pointer table in the L2P cache
As noted in claim 16, Tomlin in view of Volvovski teach loading page pointer table from L2P changelog to L2P cache based on coldness index of said page pointer table but do not appear to explicitly teach adjusting coldness index of multiple page pointer tables in the manner recited in claim 19.  Therefore, claim 19 is allowable over prior art.

Claim 20 recites the following limitations that are not taught by prior art of record.
loading a specific page pointer table from a memory device of the memory system into the L2P cache, in response to an element received for inclusion in a page pointer table list in the L2P changelog for the specific page pointer table with the page pointer table list filled with a maximum number of elements for the specific page pointer table prior to receiving the element; 
updating the specific page pointer table in the L2P cache; 
and freeing the page pointer table list for the specific page pointer table from a pool of lists of the page pointer tables in the L2P changelog
As noted in claim 16, Tomlin in view of Volvovski teach loading page pointer table into L2P cache but do not appear to explicitly teach loading specific page pointer table in the manner recited in claim 20.  Therefore, claim 20 is allowable over prior art.

While the above claims are indicated as allowable over prior art, due to outstanding claim objections, the above claims are not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139